Title: Elizabeth Palmer to Abigail Adams, 16 July 1774
From: Palmer, Elizabeth,Cranch, Elizabeth Palmer
To: Adams, Abigail


     
      Dear Madam
      Satterday evening July 15th 16 1774
     
     I have this moment finished Copying The manuscript you was kind enough to Lend me, and must write a line, to beg your excuse for not Sooner returning it. I could not Steal the time to Copy it before, and was Loath to Lose it. I think it is a very Pretty thing; tho, (if you can excuse my Seeming arrogance, in Presuming to Criticise,) there are Some expressions in it, that Seem not quite according to the rules of good Poetry; I mean, a too frequent repetition of the Same Words; for instance, the word, woe, and woes, Comes in so often as to, in Some measure flatten the Spirrit of it, but, I am Sensible Im runing out of my Proper Sphere, and Shall Doubtless expose my own ignorence, Pray Pardon me, and accept my thanks for the Books, Part of which I Shall return tomorrow; My impatience Prevail’d upon me to Send on monday last, to Your office, for the other Vol’s of Charles Wentworth; and expected Josey would Send it by the Return of the Chaise at night, but was disappointd; I long to have the rest of it but the fates are against me. Miss Nancy left us this morning; her aunt moves out of town on monday. Company is at the door So adieu.
     
      Betsey Palmer
     
    